          Case: 3:19-cv-00427-jdp Document #: 45 Filed: 06/01/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


    ROBERT EARL ALEXANDER,

                                Plaintiff,
           v.                                                                ORDER

    JOANNE BOVEE, MICHAEL PATTEN,                                         19-cv-427-jdp
    and TEISHA SHAWLEY,

                                Defendants.1


         Pro se plaintiff Robert Earl Alexander filed this civil action under 42 U.S.C. § 1983

against prison staff at Dodge Correctional Institution, alleging that they violated his

constitutional rights by confiscating two of his books for exceeding the allowable size limit

under prison rules. Defendants filed a motion to dismiss the case or transfer it to the Eastern

District of Wisconsin under 28 U.S.C. § 1406(a). Dkt. 26.

         Under the venue statute, 28 U.S.C. § 1391(b), venue over a civil lawsuit is proper only

in: (1) a judicial district where any defendant resides, if all defendants are residents of the state

in which that district is located; (2) a judicial district in which a substantial part of the event

or omissions giving rise to the claim occurred; or (3) if neither of these conditions are met, any

judicial district in which any defendant is subject to the court’s personal jurisdiction.

         Defendants contend that venue isn’t proper in the Western District of Wisconsin

because Dodge Correctional Institution is in the Eastern District of Wisconsin.2 They argue




1
    I have updated the caption to reflect defendants’ names as reflected in their answer, Dkt. 25.
2
 Defendants say that I can take judicial notice the Waupun is in Fond du Lac County. Actually,
Waupun is only partly in Fond du Lac County. Dodge Correctional Institution is in Dodge
County. But Dodge County is also in the Eastern District of Wisconsin, so that error does not
        Case: 3:19-cv-00427-jdp Document #: 45 Filed: 06/01/20 Page 2 of 2



that because defendants “are alleged to work at Dodge Correctional Institution” and the events

giving rise to this case occurred there, venue in this district is improper. Dkt. 26, at 2. But

defendants provide no information about where they reside, so the court cannot determine

whether venue in this district might be proper under 28 U.S.C. § 1391(b)(1). Dodge

Correctional Institution is close to the boundary between the Eastern District and the Western

District, so I cannot rule out the possibility that one or more defendant in this case resides in

the Western District. Defendants haven’t met their burden of demonstrating that venue in this

district is improper, so their motion is denied.

       I’ll also note that Waupun is about the same distance from Madison as it is from

Milwaukee, so no one is inconvenienced by keeping this case in this court, where Alexander

already has other cases pending.



                                            ORDER

       IT IS ORDERED that defendants’ motion to transfer this case to the Eastern District

of Wisconsin, Dkt. 26, is DENIED.

       Entered June 1, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




affect the outcome.


                                                   2
